Electronically Filed
                                                           Supreme Court
                                                           SCWC-30446
                                                           06-MAR-2013
                                                           08:56 AM



                             SCWC-30446
            IN THE SUPREME COURT OF THE STATE OF HAWAI#I

          STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,
                                   vs.
     MANUEL J. MENENDEZ, JR., Petitioner/Defendant-Appellant.

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (ICA No. 30446, 1DTC-09-069033)
        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)
           Petitioner/Defendant-Appellant’s Application for Writ
 of Certiorari filed on January 29, 2013, is hereby accepted.
           IT IS FURTHER ORDERED, that no oral argument will be
 heard in this case.   Any party may, within ten days and pursuant
 to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
 for retention of oral argument.
           DATED: Honolulu, Hawai#i, March 6, 2013.
 Earle A. Partington                     /s/ Mark E. Recktenwald
 for petitioner
                                         /s/ Paula A. Nakayama

                                         /s/ Simeon R. Acoba, Jr.

                                         /s/ Sabrina S. McKenna

                                         /s/ Richard W. Pollack